Alexander, J.
¶19 (concurring) — I agree in every respect with the majority opinion written by Justice Stephens. I write separately for the sole purpose of responding to Justice J.M. Johnson’s remarks on the fact that in the past and present, some of our counties have located their jail within the county courthouse. While he is correct in that assertion, it should be noted that in those counties where this is or has been the practice, the county jail has generally been located on the top floor of the courthouse. In other counties, the jail has been situated in a separate building adjacent to but connected to the courthouse. In either case, the jail has been kept completely separate from the portion of the courthouse that contained courtrooms and other county offices. Thus, one entering such a county courthouse to conduct business or attend a court session would have no *868sense that they were in a building that housed the jail. That is entirely different from the situation we are presented with here, the record making it clear that Yakima County’s jail building was designed and built for the purpose of serving as a house of detention. That is its entire purpose, and the addition of a courtroom within the walls of that building was entirely an afterthought. Thus, persons entering the Yakima County jail building intending to attend a jury trial, unlike persons entering a courthouse of the sort described above, will be aware that they are entering a jail facility.
¶20 In the final analysis, there is a significant difference between a jail in a courthouse and a courtroom in a jailhouse. For the reasons stated by Justice Stephens, we can reasonably conclude that a jailhouse courtroom is not a neutral site and conducting a criminal case jury trial in such a setting erodes the presumption of innocence to a degree that denial of due process of law is the inescapable result.